Citation Nr: 1244089	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-22 475	)	DATE
	)
	)

		On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of plantar wart removal of the left foot.

2.  Entitlement to service connection for residuals of a left bunionectomy. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to December 1981. 

This case arises to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied a compensable rating for residuals of a plantar wart removal.

The Board remanded the case for development in December 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection (zero percent) is in effect for residuals of a left plantar wart removal.  The Veteran has appealed for a compensable rating for increasing left plantar pains.  He was afforded a VA podiatry compensation examination in September 2009.  The examining physician reported that during active service, a bunion had appeared on the left foot which has required two bunionectomies with an interphalangeal joint fusion of the left great toe.  The physician related current residuals of these conditions to a well-documented bunion that appeared during active service.  The Board reviewed the case in December 2011, noted that the issue of service connection for a left bunionectomy had been raised by the record, referred that issue back to the RO for development, and then remanded the increased rating claim for residuals of a plantar wart for development.  

Since then, no action has been taken on the issue of service connection for residuals of a left bunionectomy.  The most recent VA compensation examination, dated in April 2012, and the past medical history which the examiner set forth in detail, suggests that current left foot pain and other symptomatology is attributed chiefly to the left first metatarsal phalangeal joint.  However, differentiation of the foot symptoms was not clearly articulated so that the Board might conclude that no foot symptoms result from the service-connected residuals of plantar wart removal of the left foot.  Therefore, the Board concludes that the issue of a compensable rating for increasing left plantar pain cannot be accurately adjudicated until VA ascertains whether the left bunionectomy residuals are service-connected.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (remanding Board's decision where, medical evidence did not differente between symptomatology attributed to a nonservice-connected disability and a service-connected disability); see also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters by noting that, when it is not possible to separate the effects of conditions, VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the claimant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition).   Thus, the issue of service connection for residuals of a left bunionectomy has become inextricably intertwined with the current rating on appeal.  

The United States Court of Appeals for Veterans Claims (hereinafter: the Court) has dismissed as premature appeals from BVA decisions which addressed only those issues which had been considered by the agency of original jurisdiction.  In each case, the Court held that the Board's decision on the claim which had been appealed was not a final order subject to appeal because that claim was "inextricably intertwined" with another claim which was undecided and pending before VA.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Because of the concerns set forth by the Court in Harris, the Board will now assume jurisdiction over the issue of service connection for residuals of a left bunionectomy.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the Veteran's claim should not have been limited to the specific diagnoses of a mental disorder that she had written on her application because, although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms she can observe, she generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  


During development of the increased rating claim on appeal here, the medical evidence collected raises the issue of whether residuals of a left foot bunionectomy, including surgical scars, left first interphalangeal joint arthritis, and hammertoe deformity on the left should also be service-connected.  The Board therefore must remand the case to VA's AMC for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Following any additional notice or development deemed necessary, the AMC or RO should adjudicate the issue of service connection for residuals of a left foot bunionectomy, including consideration of service connection for surgical scars, left foot first metatarsal-interphalangeal joint arthritis, and hammertoe deformity.  

2.  Following the above, the AMC or RO should re-adjudicate the issue of an increased rating for residuals of a left plantar wart removal.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for a VA compensation examination (if an examination is scheduled), without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


